Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the ” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the training event” in line 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (20120075959) in view of McMillan (20040008589), Singleton (20160330362), and Gorman (20060226959).

 	Regarding claim 11, Keith (Figures 1-3) teaches a method of signaling time intervals in fitness training comprising the steps of: 14providing a first video display (Para. 0021, 0033) for displaying a visual representation of each of a plurality of timed intervals (Para. 0025); providing an audio apparatus for providing an audible signal (Para. 0032) of an end or a start of each of the plurality of timed intervals (Para. 0021, 0023, 0026, 
	Keith does not teach the icon simultaneously shows time elapsed and time left within each of the timed intervals, the steps of: providing a first point marked within a fitness space; and providing a second point marked within the fitness space, wherein a distance between the first point and the second point is the distance a participant is required to run within each timed interval within PACER fitness test event, the steps of: providing a second display, 15displaying the icon via the first display near the first point marked within the fitness space; wherein the first display is configured to be viewable by a participant running toward the first point during the training event; displaying the icon via the second display near the second point marked within the fitness space, wherein the second display is configured to be viewable by a participant running toward the second point during the PACER fitness test event.  
 	McMillan (Figures 1-4) teaches the icon simultaneously shows time elapsed and time left within each of the timed intervals (Para. 0033).
 	Singleton (Figures 1-11) teaches a first point marked within a fitness space; and providing a second point marked within the fitness space, wherein a distance between the first point and the second point is the distance a participant is required to run within 
 	It is noted that the claim recitation of “PACER fitness tests” does not patentably distinguish the claimed method from the prior art of Singleton. Applicant’s specification discloses (Para. 0005): “specifically, in a physical education training and testing methodology commonly known as the PACER test, an individual must move between two points that are a specific distance from each other within time intervals. The timed intervals can remain the same, or be extended or compressed. Typically, the timed intervals become shorter over time, making the advancement from one internal to the next more and more difficult. The timed intervals are typically given to users thereof in a series of audible beeps or tones,” and also discloses (Para. 0047): “therefore, in a 10training and/or testing interval such as the PACER test, where participants are required to face one direction and run between two points and subsequently are required to turn and run in the opposite direction between the two points, the visual display may be viewed by each of the participants no matter which direction they are running.” It is noted that Singleton teaches the use of a shot clock and game clock in basketball game and timed intervals/ periods in the form of four quarters, where a user/player is required to run between two points within time intervals (Singleton: Para. 0028).
	Gorman (Figures 1-3) teaches the steps of: displaying the series via the second display near the second point marked within the fitness space, wherein the second 
 	It is noted that the prior art of Gorman teaches a basketball game (where players run from one end of a space to another and having timed intervals in the form of 4 timed quarters, and timed possession by a shot clock timer) having a display device that “is arranged to display three consecutive 8 second periods” (Para. 0025).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Keith with the icon simultaneously shows time elapsed and time left within each of the timed intervals as taught by McMillan as a means of displaying the amount of time left and the amount of time that has passed on a timer used to track an activity (McMillan: Para. 0033), to provide Keith with a distance between the first point and the second point is the distance a participant is required to run within each timed interval within a PACER fitness test event as taught by Singleton as a means of providing timed intervals to a player in the form of a game clock and/or shot clock whereby a player is required to run between two points in a timed interval (Singleton: Para. 0004, 0028, 0033), and to provide Keith with the second display is configured to be viewable by a participant running toward the second point during the PACER fitness test event as taught by Gorman as a means of having a display timer that displays a plurality of consecutive timed periods during a game (Gorman: Para. 0002, 0025).




	Regarding claim 15, the modified Keith (Figures 1-3) teaches a method of signaling time intervals in fitness interval training or testing comprising the steps of: 14providing a first video display (Para. 0021, 0033) for displaying a visual representation of each of a plurality of timed intervals (Para. 0025); providing an audio apparatus for providing an audible signal of an end or a start of each of the plurality of timed intervals (Para. 0021, 0023, 0026, 0032).
 	The modified Keith does not teach the steps of: generating the visual representation of each of the plurality of time intervals with a first projector; and generating the visual representation of each of the plurality of time intervals with a second projector.
	Singleton (Figures 1-11) teaches the steps of: generating the visual representation of each of the plurality of time intervals with a first projector (722); and generating the visual representation of each of the plurality of time intervals with a second projector (736) (Para. 0028).
 	It is noted that applicant’s specification (Para. 0043) discloses: “the video and audio player may output video to a display 14 (such as a projector, a monitor, a television, or other like display device) and audio to an audio system 16 (such as, for example, one or more speakers) that is audible to participants.” The prior art of Singleton (Para. 0028) discloses: timer units can be installed to goal 720 including a light emitting halo 724 situated around the goal posts and a digital display 722 located on a top goal post providing a display of timer digits. Upon a basketball court, a similar digital display and halo light system could be used upon and around a backboard. Timer units can be installed to boards 730 including halo lights 734 around a top of the boards 730 and a digital display 736.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Keith with generating the visual representation of each of the plurality of time intervals with a first projector and a second projector as taught by Singleton as a means of using multiple digital timer displays during a sporting event (Singleton: Para. 0028).


	Regarding claim 18, the modified Keith (Figures 1-3) teaches the control apparatus is selected from the group of a computer (Para. 0021) and a DVD player.  
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of McMillan, Singleton, and Gorman, further in view of Morykwas (20040066709).

	Regarding claim 16, the modified Keith (Figures 1-3) teaches a method of signaling time intervals in fitness interval training or testing comprising the steps of: 14providing a first video display (Para. 0021, 0033) for displaying a visual representation 
 	The modified Keith does not teach the steps of: projecting the visual representation onto a first wall to create the first display; and projecting the visual representation onto a second wall to create the second display.  
	Morykwas (Figures 1-3) teaches the steps of: projecting the visual representation onto a first wall to create the first display (Para. 0023).
 	Singleton teaches projecting the visual representation onto a second wall (730) to create the second display (736) (Para. 0028)	.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Keith with projecting the visual representation onto a first wall to create the first display as taught by Morykwas as a means of using a projector to display a time tracking device (Morykwas: Para. 0023),a and to provide the modified Keith with projecting the visual representation onto a second wall to create the second display as taught by Singleton as a means of digital display timer units to a wall in a sporting event (Singleton: Para. 0028).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of McMillan, Singleton, and Gorman, further in view of Lakovic (20100331145).

	Regarding claim 17, the modified Keith (Figures 1-3) teaches a method of signaling time intervals in fitness interval training or testing comprising the steps of: 
 	The modified Keith does not teach the audio apparatus comprises a speaker.  
	Lakovic (Figures 1-140) teaches the audio apparatus comprises a speaker (Para. 0039, 0057, 0074).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Keith with the audio apparatus comprises a speaker as taught by Lakovic as a means of providing audio feedback to a user using a timer/counter (Lakovic: Para. 0039, 0057, 0074).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of McMillan, Singleton, and Gorman, further in view of Ippolito (20040145114).

	Regarding claim 19, the modified Keith (Figures 1-3) teaches a method of signaling time intervals in fitness interval training or testing comprising the steps of: 14providing a first video display (Para. 0021, 0033) for displaying a visual representation of each of a plurality of timed intervals (Para. 0025); providing an audio apparatus for providing an audible signal of an end or a start of each of the plurality of timed intervals (Para. 0021, 0023, 0026, 0032).

	Ippolito (Figures 1-20) teaches the step of: sub-dividing the plurality of timed intervals into a plurality of levels, wherein each of the plurality of levels has a sub-set plurality of time intervals, wherein each of the timed intervals in 16each level are of the same duration (See figures 3 and  20) (Para. 0057-0058).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Keith with each of the timed intervals in 16each level are of the same duration as taught by Ippolito as a means of providing timers that are divided into intervals having the same duration (Ippolito: Para. 0057-0058).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of McMillan, Singleton, and Gorman, further in view of Ostler (10437200).

	Regarding claim 20, the modified Keith (Figures 1-3) teaches a method of signaling time intervals in fitness interval training or testing comprising the steps of: 14providing a first video display (Para. 0021, 0033) for displaying a visual representation of each of a plurality of timed intervals (Para. 0025); providing an audio apparatus for providing an audible signal of an end or a start of each of the plurality of timed intervals (Para. 0021, 0023, 0026, 0032).

 	Ostler (Figures 1-12) teaches the visual representation of each of the timed intervals comprises an animation selected from the group of a circle animation (Col. 8, Lines 38-50) and a bar animation.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Keith with the visual representation of each of the timed intervals comprises an animation selected from the group of a circle animation and a bar animation as taught by Ostler as a means of indicating to a user of a timer what fraction of the original time remains at any given point (Ostler: Col. 8, Lines 38-50).

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
 	
 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 11 of “PACER fitness tests,” it is noted that the claim recitation of “PACER fitness tests” does not patentably distinguish the claimed method from the prior art of Singleton. Applicant’s specification discloses (Para. 0005): “specifically, in a physical education training and testing methodology commonly known as the PACER test, an individual must move between two points that are a specific distance from each other within time intervals. The timed intervals can remain the same, or be extended or compressed. Typically, the timed intervals become shorter over time, making the advancement from one internal to the next more and more difficult. The timed intervals are typically given to users thereof in a series of audible beeps or tones,” and also discloses (Para. 0047): “therefore, in a 10training and/or testing interval such as the PACER test, where participants are required to face one direction and run between two points and subsequently are required to turn and run in the opposite direction between the two points, the visual display may be viewed by each of the participants no matter which direction they are running.” It is noted that Singleton teaches the use of a shot clock and game clock in basketball game and timed intervals/ periods in the form of four quarters, where a user/player is required to run between two points within time intervals that can be the same or different (Singleton: Para. 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711